PER CURIAM.
Defendant appeals after he was convicted by a jury of one count of driving while intoxicated, § 577.010, RSMo 1994. The court sentenced him as a prior offender to a county jail term of six months. The court then suspended execution of five months of the sentence and ordered “no early release” and “no work release.” The state concedes that the sentence must be remanded for “clarification ... by making the period of probation definite.” Therefore, we remand the sentence with instruction for the trial court to designate a definite period of probation.
We have examined defendant’s remaining points on appeal and conclude that no error occurred. An opinion on those issues would have no precedential value nor serve any jurisprudential purpose. Rule 30.25(b).
Affirmed in part, remanded in part.